DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28-Jul-2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “the detection value obtained by the load position distribution detection unit when the vehicle is stopped” is indefinite because claim 1 previously recites that the detection value is obtained “when the vehicle is in an initial period of starting.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2008/0255744) in view of Inoue et al. (US 4,848,852).
Regarding independent claim 1, Yasui discloses a brake device (see Abstract, FIGS. 1, 2), comprising: a braking force distribution device configured to set a distribution of a braking force to each wheel of a vehicle or a braking force for each wheel (see FIGS. 1, 2), based on a predetermined braking force distribution characteristic (see ¶¶ 0085-0087, 0096-0098); and a load position distribution detection unit configured to obtain a detection value of a load position distribution by detecting a position distribution of a load applied to the vehicle (see ¶¶ 0096-0098) when the vehicle in an initial period of starting (see ¶¶ 0096-0098, no limitation on when the detection value is obtained), wherein the braking force distribution device is configured to correct the set distribution of the braking force to the wheels or the set braking force for the wheels, based on a predetermined braking force distribution characteristic based on the detection value obtained by the load position distribution detection unit (see e.g. ¶¶ 0085-0087, 0096-0098, 0104-0106).  
Yasui does not disclose that distribution is between a right wheel and a left wheel (see e.g. ¶ 0105, distribution is between front axle and rear axle).  
Inoue teaches a brake device (see Abstract, FIGS. 1-5) comprising a braking force distribution device (see col. 4, lines 20-39), wherein the braking for distribution device is configured to correct the set distribution of the braking force to the left wheel and the right wheel or the set braking force for the left wheel and the right wheel (see col. 10, lines 29-41).  
It would have been obvious to configure Yasui to control the right and left wheels independent based on the detected imbalanced load because Inoue teaches that independent control of right and left wheels is a known alternative to the simultaneous control of front and left wheels (see e.g. Inoue, col. 10, lines 29-41), and further because one of ordinary skill in the art would have recognized from Inoue that the independent control of right and left wheels provides more accurate control of the braking forces relative to an imbalanced load, thereby improving stability of the vehicle.
Regarding claim 2, Yasui discloses that the braking force distribution device is configured to correct the distribution of the braking force to each wheel or the braking force for each wheel, based on a detection value obtained by the load position distribution detection unit when the vehicle is stopped (see ¶ 0096).  
Regarding claim 3, Yasui discloses that the load position distribution detection unit is configured to detect the position distribution of the load from information obtained by a seatbelt sensor (see ¶ 0098).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2008/0255744) and Inoue et al. (US 4,848,852), as applied to claim 1, above, and further in view of Speckhart et al. (US 2005/0167959).
Regarding claim 4, Yasui discloses that the load position distribution detection unit comprises “an occupant sensor for air [bag] and an occupant physical attribute sensor.” (See ¶0098).  
Yasui, however, does not explicitly disclose that the occupant sensor for air bag and/or occupant physical attribute sensor are configured to detect a load applied to a seat of the vehicle and a position of the 2load from information obtained by a seat load sensor.  
Speckhart teaches an occupant sensor for an air bag/occupant physical attribute sensor that is configured to detect a load applied to a seat of the vehicle and a position of the 2load from information obtained by a seat load sensor (see ¶ 0070).  
	It would have been obvious to replace the occupant sensor for an air bag of Yasui with the occupant sensor of Speckhart that detects a load applied to a seat and a position of the load to provide increased accuracy in determining the load that is applied to each individual wheel of the vehicle. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2008/0255744) and Inoue et al. (US 4,848,852), as applied to claim 1, above, and further in view of Takahashi et al. (US 2018/0154875).
	Regarding claim 5, Yasui discloses a hydraulic brake configured to propel a braking member through use of a hydraulic pressure, to thereby apply a braking force on a front wheel side (see FIG. 2; see also ¶¶ 0078, 0079).  
Yasui does not disclose an electric brake configured to propel a braking member through use of an electric motor, to thereby apply a braking force on a rear wheel side.  
Takahashi teaches a brake device (see Abstract, FIG. 1) comprising a hydraulic brake (46) configured to propel a braking member through use of a hydraulic pressure, to thereby apply a braking force on a front wheel side (see ¶ 0066) and an electric brake (100) configured to propel a braking member through use of an electric motor (144), to thereby apply a braking force on a rear wheel side (see ¶ 0178).
It would have been obvious to configure the brake device of Yasui to have hydraulic front brakes and electric rear brakes, as taught by Takahashi, to provide braking systems that are dependent upon different energy sources, thereby providing failure redundancy, in addition to adding a parking brake functionality to the brake system (see e.g. ¶ 0093, electric brakes perform both service braking and parking brake functions).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

August 13, 2022